Citation Nr: 1517311	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-13 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee, Wisconsin Pension Center


THE ISSUE

Entitlement to a waiver of overpayment of Department of Veterans Affairs death pension benefits in the amount of $2,800.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from February 1944 to January 1946.  He died in September 2003.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) from January and February 2013 determination letters of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin. 

In September 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The appellant did not willfully commit fraud, misrepresentation, or an act of bad faith in the creation of the $2,800 overpayment.

2.  VA, and not the appellant, was at fault in the creation of the $2,800 overpayment.

3.  Recovery of this overpayment would subject the appellant to undue financial hardship.


4.  Recovery of the overpayment would be against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of overpayment of nonservice-connected death pension benefits have been met. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The overpayment in question arises from the payment of VA Survivors Benefits (death pension) to the appellant.  The appellant has not disputed the amount of the debt in question, and the Board, upon review of the claims file, finds that the debt was a valid debt.  The amount of nonservice-connected death pension benefits is based on the appellant's income.  In the present case, the appellant has not argued that the debt of $2,800 is incorrect, but has argued that she is entitled to a waiver of the overpayment at issue because it would cause her an undue hardship to repay it.  

As discussed below, the evidence does not reflect that the appellant committed fraud, misrepresentation, or bad faith in the initial debt incurrence.  The debt arose because VA continued to pay benefits to the appellant at a higher rate than to which she was entitled after she notified VA that she had begun to receive SSA benefits.  

In 2009, the appellant was in receipt of VA death pension payments.  In May 2009 correspondence, SSA informed the appellant that she was entitled to monthly widow's benefits of $200 effective from June 2009, and that she would receive her first check in approximately July 2009.  Based on the SSA action, the appellant, in August 2009, informed VA that she had a change in income and had been approved for SSA benefits effective from June 2009.  She reported that she had received her first SSA check in July 2009.  She also provided VA with a copy of the above noted SSA correspondence.  The appellant wrote to VA "[p]lease adjust my benefits as soon as possible."  The appellant's timely notification to VA of a change in her financial status is against a finding of fraud, misrepresentation, or bad faith. 

Because there is no indication of fraud, misrepresentation, or bad faith, recovery of overpayment of benefits is prohibited if the Secretary determines that recovery would be against equity and good conscience. 38 U.S.C.A. § 5302(a); 38 C.F.R. §§  1.962, 1.963(a), 1.965(a).  The regulations set forth six non-exclusive elements that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  

The first element is "fault of the debtor," defined as "[w]here actions of the debtor contribute to creation of the debt." 38 C.F.R. § 1.965(a)(1).  In this case, as noted above, the appellant, the debtor, was not at fault because she timely notified VA of the change in her financial status.  In addition, after she notified VA, VA did not inform her, for more than a year, that she was not entitled to the full amount of her prior VA payments or that her payments were to be adjusted by $200 to reflect the SSA income.  The Board acknowledges that in December 2009, VA sent the appellant a standard form letter informing her that she would not be receiving an Eligibility Verification Report form and that she would need to tell VA if she or a family member begins to receive SSA payments; however, the appellant had already done so.  

The second element concerns "balancing of faults" which requires weighing the fault of the debtor against the fault of VA.  An October 2010 VA Form 21-8947 reflects that the appellant's payments were to be adjusted due to her SSA benefits.  The form acknowledges that adjudication of the "claim" was more than one year old.  In October 2010, VA notified the appellant that it had received her August 2009 notification of her SSA benefits, and that her monthly rate was being adjusted to $461 based on her SSA monthly benefits of $200.  Even though VA was notified of the change in status in August 2009, VA did not inform the appellant that her payments were decreased, and did not adjust her payments, until more than a year later.  Thus, the Board finds VA was at fault for the overpayment. 38 C.F.R. § 1.965(a)(2).  

The third element of "undue hardship" requires an assessment of "[w]hether collection would deprive debtor or family of basic necessities." 38 C.F.R. § 1.965(a)(3).  VA correspondence reflects that the appellant was in receipt of death pension benefits since 2003.  In an October 2010 VA Form 5655 (Financial Status Report), the appellant reported a monthly income of $200 in SSA benefits, and $661 in VA benefits.  She reported monthly expenses of $1,085, and an unreadable medical expense of at least $100.

In a January 2013 VA Form 5655, the appellant reported a monthly income of $681 ($210 in SSA benefits and $471 in VA benefits), and monthly expenses of $1,210.  

The appellant testified that she paid almost $9,000 in 2003 for the Veteran's funeral expenses, and that she had been given a "small amount" from VA for the Veteran's nonservice-connected death.  The financial records reflect that the Veteran's funeral expenses were $6,514.33, and that the appellant was awarded VA benefits of $1,530 for burial benefits (funeral, cemetery/plot, and transportation costs).  In October 2003 correspondence, the appellant reported that she had received $10,000 in life insurance proceeds after the Veteran's death.  

With regard to her expenses, the appellant testified that sometimes in the winter, she has to take a taxi rather than public transportation, she has to pay the co-payment for her asthma medicine, and she has medical appointments.  She stated that after her monthly SSA benefits, she still has debt.  She reported that she gets public assistance for transportation expenses.  She reported that she cannot work due to her health.

December 2014 VA correspondence reflects that the appellant receives $503 per month effective from December 1, 2014 as Survivors' Pension.  It also reflects that she was in receipt of $216 a month in SSA benefits.

In sum, the appellant receives approximately $719 a month, or $8,628 a year.  The overpayment debt is $2,800, which is approximately 32 percent of her annual income.  With regard to the lack of income other than VA and SSA benefits, the Board notes that the appellant has reported that she does not have income other than those two sources.  The claims file does not include evidence of other income.  The Board notes that the appellant was forthcoming about the Veteran's life insurance proceeds, and was forthcoming about receipt of SSA benefits.  Notably, within approximately one month of receiving her first SSA benefit check, she notified VA of such and provided it with a copy of SSA correspondence.  Her actions are against a finding that she has tried to hide her financial status from VA.  Thus, there is no evidence of record to contradict her current approximate financial status, or an indication that she has other substantial income.  The Board finds that requiring the appellant to repay the debt would cause her an undue hardship, as it would deprive her of basic necessities.

The fourth element concerns whether recovery of the overpayment would defeat the purpose for which the benefits were intended. 38 C.F.R. § 1.965(a)(4).  Nonservice-connected death benefits are payable to low-income widows of Veterans with wartime service.  The waiver of the overpayment would not nullify the objective for which benefits were intended.  The appellant is still a low income widow even with the additional $2,800.

The fifth element involves "unjust enrichment," i.e., failure to make restitution would result in unfair gain to the debtor. 38 C.F.R. § 1.965(a)(5).  In this case, the additional amount of $2,800 would result in unfair gain to the appellant, but the Board finds that it is minimum.   

The sixth element is whether reliance on VA benefits resulted in the appellant relinquishing a valuable right or incurring a legal obligation.  The appellant has not claimed that she relinquished any right or incurred any legal obligation in reliance upon receipt of these VA benefits, nor is there any evidence of such. 

After review the evidence of record and carefully weighing all relevant factors, the Board finds that recovery of the overpayment of $2,800 would be against equity and good conscience.  The end result is not unduly adverse to the appellant or VA.  The appellant is a low income widow who promptly notified VA of her financial situation and who has not been shown to have adequate finances to repay the debt without incurring undue hardship.  


ORDER

Entitlement to a waiver of overpayment of Department of Veterans Affairs death pension benefits in the amount of $2,800 is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


